DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 18 are entitled to a priority date of December 11, 2017. 


Abstract

The abstract is objected to because it is not in the form of a single paragraph. See MPEPP 608.01b. 


Claim Objections

Claims 2 – 9 and 11 – 18 are objected to because of the following informalities:    

Claims 2 – 9 should read “The method as claimed in claim…”

Claims 11 – 18 should read “The system as claimed in claim…”

Claims 4, 8, and 17 recite the term “equipments”, which should be corrected to “equipment” since said term is already in its plural form. 

Appropriate correction is required.


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  



Claim 9: intermediate storage means – read as means (generic placeholder) for intermediate storage (function)…

Claim 10: compressed air storage means – read as means (generic placeholder) for compressed air storage (function)…

Claim 10: means (generic placeholder) of storing the hot heat transfer fluid (function)…

Claim 19: means (generic placeholder) for intermediate storage (function)…

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 10 recite staged compressors (K-101, K-102, K-103, K104). It is unclear whether the numbering K101-104 is indicative of how many stages are required (i.e. four stages), or whether they are merely exemplary and referring to 

Claims 3 and 12 recite hydrocarbons, such as butane and propane. It is unclear whether what follows the phrase “such as” is required or merely exemplary optional language. 

Claims 4 and 13 recite heat exchange equipments are common to the compression and compressed air expansion steps. It is unclear what is meant by “common” in this context. None of the drawings depict the exact same heat exchanger being used for both cooling compressed air and heating expanded air. Art will be applied under the interpretation that “common” means that the heat exchanger equipment are all in the heat transfer fluid circuit, thereby being used by both the expansion and compression steps. 

Claims 7 and 16 recite at least one separator (V-101, V-102, V-103, V-104) is arranged on the compressed or expanded air line, so as to control a mass transfer between the heat transfer fluid and the air. Claims 7 and 16 are dependent on Claims 6 and 15, respectively, which are the claims reciting the direct contact heat exchanger embodiment. Examiner notes that the separators mentioned in the claim (V-101, V-102, V-103, V-104) are not part of the direct contact embodiment (Figures 3, 4) but rather part of the indirect contact 

All other pending claims are rejected by virtue of their dependence on one of the rejected claims above. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4 – 11, and 13 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereafter “AAPA” – Figures 1 or 3) in view of Ji et al. (hereafter “Ji” – CN 106677988).

With regards to Claims 1 and 10:

AAPA discloses a system for compressed-air energy storage and production method thereof (Figures 1 or 3) comprising the following steps: 

a) compression of the air by staged compressors (K-101, K-102, K-103, and K-104, Figures 1 or 3), during which cooling of the air is performed after at least one compression stage through exchange with a heat transfer fluid (via indirect heat exchangers E-101, E-102, E-103, and E-104 in Figure 1 or direct contact heat exchangers C-101, C-102, C-103, C-104 in Figure 3), 

b) storage of the compressed air (via tank T-201 in Figures 1 or 3) and of the hot heat transfer fluid (via tank T-402 in Figures 1 or 3) after exchange during compression, 

c) staged expansions of the air by power generation turbines (EX-201, EX-202, EX-203, and EX-204 in Figure 1 or 3), during which heating of the air is performed after at least one expansion stage by the hot heat transfer fluid from the storage (via indirect heat exchangers E-101, E-102, E-103, and E-104 in .

AAPA does not explicitly disclose after heating the expanded air and prior to being recycled to the compression step, the transfer fluid is cooled by an additional energy recovery loop comprising a pump, an exchanger and a turbine, as well as an additional heat transfer fluid. Ji (Figure 1) teaches a plurality of compression stages (compressors 2 – 5), including intercooling (via heat exchangers 6 – 9), leading to a compressed air storage tank (12). The compressed air is then expanded in a plurality of turbines (17, 18) with reheating in between (via heat exchanger 15, 16). Ji further teaches a heat transfer fluid providing the reheating in between the expansion stages. Ji goes on to teach that after heating the expanded air (via heat exchangers 15 or 16) and prior to being recycled, the heat transfer fluid is cooled by an additional energy recovery loop comprising a pump (pump 27), an exchanger (heat exchanger 23), a turbine (turbine 24), a condenser (26), as well as an additional heat transfer fluid (“organic working fluid”, see English translation). In other words, Ji teaches that there is sufficient heat remaining in the heat transfer fluid, after providing heat to air in between expansion stages, to also heat the working fluid of an organic Rankine cycle (see English translation: “used for providing heat source is an organic working medium evaporator [sic]”). Ji even teaches a further reheat exchanger (28) downstream of the Rankine cycle heat exchanger (23) that is used to exhaust the totality of the usable heat remaining and to “achieve 

With regards to Claims 2 and 11: 

the fluid used for heat transfer with the air is selected from among water, mineral oils, ammonia solutions (water, see Page 10 of spec in AAPA).

With regards to Claims 4 and 13:

The AAPA modification of Claims 1 and 10 teaches heat exchange equipments are common to the compression and compressed air expansion steps (see C-101, C-102, C-103, and C-104 in Figure 3 of AAPA, see also all heat exchange equipment E-101-104, tanks, pumps, etc in Figure 1 of AAPA being in the heat transfer fluid and thus being “common” to both compression and expansion steps under broadest reasonable interpretation).

With regards to Claims 5 and 14:

The AAPA modification of Claims 1 and 10 teaches at least on heat exchanger equipment uses the technology of heat exchange without direct contact between the fluids (see heat exchangers E-101-104 in Figure 1 of AAPA, which are indirect heat exchangers as described on Page 10 of spec of AAPA). 

With regards to Claims 6 and 15:

at least one heat exchange equipment uses the technology of heat exchange with direct contact between the fluids (see heat exchangers C-101-104 in Figure 3 of AAPA, which are direct contact heat exchangers as described on Page 13 of spec of AAPA). 

With regards to Claims 7 and 16:

The AAPA modification of Claims 1 and 10 teaches at least one separator (separator V-201, Figure 3 of AAPA) is arranged on the compressed or expanded air line, so as to control a mass transfer between the heat transfer fluid and the air. Alternatively, separators (V-101, V-102, V-103, V-104) in Figure 1 of AAPA also act to perform the recited function. 

With regards to Claims 8 and 17:

The AAPA modification of Claims 1 and 10 teaches the direct-contact heat exchange equipment comprises pack columns or plate columns (see Page 13, Line 23 of AAPA: “This heat exchanger (C-101) consist of a pack column). 

With regards to Claims 9 and 18:

the heat transfer fluid is stored in an intermediate storage means (tank T-406, Figure 3 of AAPA) prior to exchanging heat with the additional transfer fluid. 


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereafter “AAPA” – Figures 1 or 3) in view of Ji et al. (hereafter “Ji” – CN 106677988), further in view of Willoughby et al. (hereafter “Willoughby” – GB 2532281).

With regards to Claims 3 and 12:

The AAPA modification of Claims 1 and 10 does not explicitly teach the additional transfer fluid is selected from among hydrocarbons, such as butane and propane, and ammonia solutions. However, Ji does teach that the additional heat transfer fluid is an “organic working fluid” (see English translation). Willoughby (Figure 1) teaches a similar concept including an organic Rankine cycle (46) being heated by a heat transfer fluid that is itself heated by intercooling of air compression stages. Willoughby teaches that the working fluid of the organic Rankine cycle “may be a hydrocarbon such as butane” (Paragraph 49). According to Willoughby, butane is chosen because it “meets the regulatory requirements concerning the depletion of ozone in the atmosphere” (Paragraph 49), but that the choice of working fluid depends on the intended working 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Zhe et al. (CN 107702429) – This reference is filed prior to the effective filing date of the present application, but does not qualify as prior art. If it did qualify, it would be a 102 reference for both independent claims. See Figure 5 and compressor stages (101, 103, 105), air intercoolers (102, 104, 106), air storage tank (204), expansion stages (502, 504, 506), expansion stage reheaters (501, 503, 505), heat transfer fluid circuit and storage (600), and Rankine cycle 

Wang et al. (CN107489469) – see Figure 1, with Rankine cycle (70) being heat by compressed air from a series of compression stages (10). 

Wolf (WO 2016/173705) – see Figure 2, heat transfer fluid, heated from compression stages (3.1-3.4) uses heat for Rankine cycle via flash vaporizers (9). 

Brunhuber et al. (US 2014/0360191) – see Figure 1, Rankine cycle using heat energy from compression via heat exchangers (42). 

Kubo et al. (US 2019/0072032) – see Figure 6, heat exchanger (28f) in heat transfer fluid circuit (10a) undergoes additional heat exchange downstream of expansion reheating stage (22). 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Saturday, November 20, 2021